DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/28/2022 has been entered.

 Response to Amendment
The amendment filed 7/1/2022 has been entered.  Claims 1, 8 have been amended.  Claims 1-6, 8-13 are currently pending in the application.  

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 7/1/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.
Arguments regarding the disclosures of US 20190296537 A1 by Mikami (hereinafter “Mikami”) and US 5454366 A by Ito (hereinafter “Ito”) as each relates to the limitations of Claim 1 are considered moot given the new grounds of rejection.  
Regarding the plurality of electric wires being on the first, second, third, and fourth portions of the first surface, US 20180338674 A1 by Kojima (hereinafter “Kojima”) discloses an image pickup apparatus 1E comprising a wiring board 10E with a first main surface 10SA and a second main surface 10SB.  The wiring board 10E has areas 11, 13, 15, and 17 and is bent such that the second main surface 10SB of each area is in an interior of a tubular structure.  Conductive wires 40 are bonded to the second main surface 10SB in each area respectively. 
Regarding the circuit mounting peninsula portion positioned on the same side of the main body portion as the image sensor mounting peninsular portion, Kojima discloses a second area 12 and a fourth area 14 on the distal side of the tubular structure made from areas 11, 13, 15, and 17 of the wiring board 10E.  The second area 12 is has a distal end surface 10ST to which an image pickup device 30 is mounted and extends perpendicular to the axis of the image pickup apparatus.  The fourth area 14 has an exterior portion on the distal end to which electronic components 35 are mounted and extends into the tubular structure made from areas 11, 13, 15, and 17 of the wiring board 10E
Please see the rejections under 35 U.S.C. 102(a)(2) and 103 below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 10-11, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180338674 A1 by Kojima (hereinafter “Kojima”).
Regarding Claim 1, Kojima discloses an endoscope imaging unit (image pickup apparatus 1E; [0072]) comprising: a plurality of parallel electric wires insulated from each other and extending in a first direction (conductive wires 40 extending in a Y axis direction as shown in Fig. 11; [0029-30]); an image sensor located at a front end side of the endoscope imaging unit (image pickup device 30), the image sensor being separated from front ends of the plurality of parallel electric wires (Fig. 11), the image sensor having a light incident surface extending in a second direction substantially perpendicular to the first direction and facing the front end side (light receiving portion 31 of image pickup device 30 extends in the Z direction as shown in Fig. 2; [0029-30]; Figs. 2, 11); 
a flexible substrate located between the plurality of parallel electric wires and the image sensor, the flexible substrate including: a circuit in the flexible substrate (wiring board 10E; [0033, 73]; Fig. 11) and conductively connected to the plurality of parallel electric wires (conductive wires 40 bonded to wiring board 10E; [0032]); a first surface (second main surface 10SB); a second surface opposite to the first surface (first main surface 10SA; [0032]; Fig. 11); a main body portion having a plurality of folds such that first and second portions of the first surface face each other (surface 10SB in the third area 13 and the fifth area 15; [0034, 67]; Fig. 11) and third and fourth portions of the first surface face each other (surface 10SB in the first area 11 and the seventh area 17; [0034, 73-74]; Fig. 11), the plurality of parallel electric wires being on the first, second, third, and fourth portions of the first surface (conductive wires 40 on the surface 10SB as shown in Figs. 11, 12A); 
an image sensor mounting peninsula portion bent with respect to the main body portion and extending from the main body portion in the second direction (second area 12 with distal end surface 10ST), the image sensor being on the image sensor mounting peninsula portion and the second surface (image pickup device 30 bonded to the distal end surface 10ST of the second area 12), the image sensor being conductively connected to the circuit (electrodes on the image pickup device 30 bonded to electrodes on the distal end surface 10ST; [0035]; Fig. 2); and 
a circuit mounting peninsula portion bent with respect to the main body portion and extending from the main body portion (fourth area 14; [0034]), at least a portion of the circuit mounting peninsula portion being spaced from the image sensor in the first direction by the image sensor mounting peninsula portion (second area 12 lies between the fourth area 14 and the image pickup device 30), and positioned between the main body portion and the image sensor mounting peninsula portion in the first direction (fourth area 14 lies between the areas 11, 13, 15, and 17 and the second area 12), the circuit mounting peninsula portion being connected to the image sensor mounting peninsula portion by the main body portion (fourth area 14 and second area 12 connected by the first area 11 in the folded configuration), and positioned on the same side of the main body portion as the image sensor mounting peninsula portion (fourth area 14 and second area 12 are positioned distally of the areas 11, 13, 15, and 17; Figs. 2, 11); and 
an electronic component or a circuit pattern on the circuit mounting peninsula portion and the second surface of the main body portion (electronic components 35 on the fourth area 14 and the first main surface 10SA), the electronic component or the circuit pattern being conductively connected to the circuit (electronic components 35 mounted to the wiring board 10E; [0032]; Figs. 2, 11).
Regarding Claim 3, Kojima discloses the endoscope imaging unit according to claim 1.  Kojima further discloses wherein the flexible substrate is bent in a tubular body to surround front end straight portions of the plurality of parallel electric wires (folded configuration with conductive wires 40 bonded to electrodes 38 on the second main surface 10SB; [0032, 36]; Figs. 11-12A), wherein the image sensor mounting peninsula portion extends from one front end peripheral edge portion of the tubular body, and is bent in a direction substantially perpendicular to a surrounding part of the tubular body (second area 12 extends from the distal portion of first area 11, extending upwards in the Z direction from the first area 11 as shown in Fig. 11), and wherein the circuit mounting peninsula portion is bent by extending from another front end peripheral edge portion of the tubular body (fourth area 14 extends from the distal portion of third area 13, extending upwards in the Z direction from the first area 11 as shown in Fig. 11), and is inserted into the tubular body (fourth surface 14 within the space defined by areas 11, 13, 15, and 17; Fig. 11).
Regarding Claim 4, Kojima as modified by Irion discloses the endoscope imaging unit according to claim 3.  Kojima further discloses wherein the plurality of parallel electric wires are inserted into a rear end side of the tubular body on a side opposite to the image sensor (conductive wires 40 extend from the proximal portion of areas 11, 13, 15, and 17; Fig. 11), and is conductively connected to the circuit via a pad disposed on an inner surface of the tubular body (conductive wires 40 bonded to electrodes 38 on the second main surface 10SB; [0032, 36]; Figs. 11-12A).
Regarding Claim 5, Kojima as modified by Irion discloses the endoscope imaging unit according to claim 3.  Kojima further discloses wherein the tubular body is a square tube (folded configuration including areas 11, 13, 15, and 17; [0073]; Fig. 11).
Regarding Claim 10, Kojima discloses the endoscope imaging unit according to claim 1.  Kojima further discloses wherein the main body portion is folded in to a tube (folded configuration including areas 11, 13, 15, and 17; [0073]; Fig. 11), and the image sensor mounting peninsula portion and the circuit mounting peninsula portion are aligned with an opening of the tube (second area 12 and fourth area 14 aligned along the Y axis as shown in Figs. 2, 11).
Regarding Claim 11, Kojima discloses the endoscope imaging unit according to claim 10.  Kojima further discloses wherein the circuit mounting peninsula portion partially extends in to the opening of the tube (fourth surface 14 within the space defined by areas 11, 13, 15, and 17; Fig. 11).
Regarding Claim 13, Kojima discloses the endoscope imaging unit according to claim 1.  Kojima further discloses wherein a respective set of wires of the plurality of parallel electric wires is positioned on each of the first, second, third, and fourth, portions of the first surface (conductive wires 40 on areas 11, 13, 15, and 17 of the surface 10SB as shown in Figs. 11, 12A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 6, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of US 20020080233 A1 by Irion et al. (hereinafter “Irion”).
Regarding Claim 2, Kojima discloses the endoscope imaging unit according to claim 1.  Kojima further discloses the flexible substrate located in a projection area of the image sensor when viewed from the front side (circuit board 10E aligned with the image pickup device 30 along the Y axis), and the circuit mounting peninsula portion located in the projection area of the image sensor (fourth area 14 aligned with the image pickup device 30 along the Y axis; Figs. 2, 11).
Kojima does not disclose the entirety of the flexible substrate and the circuit mounting peninsula portion located within the projection area range of the image sensor.  However, Irion discloses an image-pickup module 140 with a circuit board 148 comprising sections 150, 152, 154, and 156 bent into the configuration shown in Fig. 13.  The fourth section 156 is bent into the interior of the space defined by the remaining sections of the circuit board 148 and carries electronic components.  Contact fingers 158 extend on a distal side of the circuit board 148 and provide a bonding surface for image sensor 12.  The circuit board 148, including fourth section 156, is located in a space defined by the projection of the image sensor 12 in the axis direction ([0112-117]; Fig. 13).   It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kojima with the configuration of imaging components disclosed by Irion with the benefit of providing strain relief for the cables on the circuit board without increasing the dimensions of the image pickup module (Irion [0118]). 
Regarding Claim 6, Kojima as modified by Irion discloses the endoscope imaging unit according to claim 2.  Kojima further discloses wherein the image sensor mounting peninsula portion extends from an edge of the flexible substrate on a side opposite the parallel electric wires (second area 12 positioned opposite the conductive wires 40 on the wiring board 10E; Fig. 11), and is bent parallel to the image sensor (second area 12 and image pickup device 30 extending in the Z direction; [0035]; Figs. 2, 11), and wherein the circuit mounting peninsula portion is formed by extending from the image sensor mounting peninsula portion (fourth area 14 extends in the proximal direction from the second area 12 via wiring board 10E; [0034]; Fig. 12A).
Kojima does not disclose wherein the plurality of parallel electric wires are respectively formed in an integrated belt-shaped ribbon cable, wherein the flexible substrate is connected to a front end of the ribbon cable by conductively connecting the plurality of parallel electric wires to the circuit, wherein the image sensor mounting peninsula portion extends from an edge of the flexible substrate on a side opposite to the ribbon cable.  However, Irion discloses the image-pickup module 140 with a circuit board 148 comprising sections 150, 152, 154, and 156 bent into the configuration shown in Fig. 13.  Cables 44 are bonded at upper and lower positions to the outer surface of section 154 and extend in the proximal direction.  The cables 44 may be bundled into a single cable with a jacket at a position proximal to the circuit board 148 and opposite the image sensor 12 ([0114-115]; Fig. 13).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kojima with the configuration of imaging components disclosed by Irion with the benefit of providing strain relief for the cables on the circuit board without increasing the dimensions of the image pickup module (Irion [0118]). 
Regarding Claim 12, Kojima discloses the endoscope imaging unit according to claim 10.  Kojima does not disclose wherein a portion of the main body portion extends in to the tube.  However, Irion discloses the image-pickup module 140 with a circuit board 148 comprising sections 150, 152, 154, and 156 bent into the configuration shown in Fig. 13.  The fourth section 156 is bent into the interior of the space defined by the remaining sections of the circuit board 148, extending upwards as shown in Fig. 13 ([0112-114, 117]; Fig. 13).   It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kojima with the configuration of imaging components disclosed by Irion with the benefit of providing strain relief for the cables on the circuit board without increasing the dimensions of the image pickup module (Irion [0118]). 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima in view of US 5454366 A by Ito (hereinafter “Ito”).
Regarding Claim 8, Kojima discloses an endoscope (endoscope 9 with image pickup apparatus 1E; [0077]; Fig. 13) comprising: a plurality of parallel electric wires insulated from each other and extending in a first direction (conductive wires 40 extending in a Y axis direction as shown in Fig. 11; [0029-30]); an image sensor located at a front end side of the endoscope (image pickup device 30), the image sensor being separated from front ends of the plurality of parallel electric wires (Fig. 11), the image sensor having a light incident surface extending in a second direction substantially perpendicular to the first direction and facing the front end side (light receiving portion 31 of image pickup device 30 extends in the Z direction as shown in Fig. 2; [0029-30]; Figs. 2, 11); 
a flexible substrate located between the plurality of parallel electric wires and the image sensor, the flexible substrate including: a circuit in the flexible substrate (wiring board 10E; [0033, 73]; Fig. 11) and conductively connected to the plurality of parallel electric wires (conductive wires 40 bonded to wiring board 10E; [0032]); a first surface (second main surface 10SB); a second surface opposite to the first surface (first main surface 10SA; [0032]; Fig. 11); a main body portion having a plurality of folds such that first and second portions of the first surface face each other (surface 10SB in the third area 13 and the fifth area 15; [0034, 67]; Fig. 11) and third and fourth portions of the first surface face each other (surface 10SB in the first area 11 and the seventh area 17; [0034, 73-74]; Fig. 11), the plurality of parallel electric wires being on the first, second, third, and fourth portions of the first surface (conductive wires 40 on the surface 10SB as shown in Figs. 11, 12A); 
an image sensor mounting peninsula portion bent with respect to the main body portion and extending from the main body portion in the second direction (second area 12 with distal end surface 10ST), the image sensor being on the image sensor mounting peninsula portion and the second surface (image pickup device 30 bonded to the distal end surface 10ST of the second area 12), the image sensor being conductively connected to the circuit (electrodes on the image pickup device 30 bonded to electrodes on the distal end surface 10ST; [0035]; Fig. 2); 
a circuit mounting peninsula portion bent with respect to the main body portion and extending from the main body portion (fourth area 14; [0034]), at least a portion of the circuit mounting peninsula portion being spaced from the image sensor in the first direction by the image sensor mounting peninsula portion (second area 12 lies between the fourth area 14 and the image pickup device 30), and positioned between the main body portion and the image sensor mounting peninsula portion in the first direction (fourth area 14 lies between the areas 11, 13, 15, and 17 and the second area 12), the circuit mounting peninsula portion being connected to the image sensor mounting peninsula portion by the main body portion (fourth area 14 and second area 12 connected by the first area 11 in the folded configuration), and positioned on the same side of the main body portion as the image sensor mounting peninsula portion (fourth area 14 and second area 12 are positioned distally of the areas 11, 13, 15, and 17; Figs. 2, 11); and 
an electronic component or a circuit pattern on the circuit mounting peninsula portion and the second surface of the main body portion (electronic components 35 on the fourth area 14 and the first main surface 10SA), the electronic component or the circuit pattern being conductively connected to the circuit (electronic components 35 mounted to the wiring board 10E; [0032]; Figs. 2, 11).
Kojima does not disclose an optical lens configured to cause light reflected from an object to form an image on the light incident surface.  However, Ito discloses an endoscope comprising an objective optical system 13 with a plurality of lenses which make light incident on a light receiving surface 31a of solid-state image pickup element 31.  The solid-state image pickup element 31 is mounted to a circuit board 40 and coupled with electronic circuits (Col 3, lines 11-15, 37-42; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kojima with the lens configuration disclosed by Ito with the benefit of providing a short rigid endoscope portion for good manipulation and insertion (Ito Col 2, lines 9-12).
Regarding Claim 9, Kojima as modified by Ito discloses the endoscope according to claim 8.  Kojima does not disclose an emitter configured to emit illumination light to the object.  However, Ito discloses the endoscope comprising a light guide fiber bundle 21 with a light emitting end 21a for transmitting illumination light (Col 3, lines 22-28; Figs. 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kojima with the light emission disclosed by Ito with the benefit of illuminating an object located ahead of the device (Ito Col 3, lines 27-28).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170108691 A1
US 5220198 A
US 20140078280 A1
US 20170251913 A1
JP 2014087705 A
US 20100185052 A1
JP H06178757 A

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795